NO. 12-14-00257-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

                                                            §   APPEAL FROM THE 1ST
IN THE INTEREST OF J. C. H.,
                                                            §   JUDICIAL DISTRICT COURT
A CHILD
                                                            §   SAN AUGUSTINE COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         As to Appellant J.H. only, this appeal is being dismissed for want of prosecution. See
TEX. R. APP. P. 42.3(b).
         J.H. perfected his appeal in this parental rights termination case on July 29, 2014. On
September l4, 2014, this court notified J.H. that, because of the accelerated nature of this case,
his brief would be due on or before October 6, 2014. See TEX. R. JUD. ADMIN. 6.2, reprinted in
TEX. GOV’T CODE ANN., tit. 2, subtit. F app. (West 2013). When J.H. failed to file his brief by
the due date, this court notified him on October 7, 2014, pursuant to Texas Rule of Appellate
Procedure 42.3(c), that the brief was past due. The notice warned that if no motion for extension
of time to file the brief was received by October 17, 2014, the appeal would be dismissed for
want of prosecution under Texas Rule of Appellate Procedure 38.8(a)(1). Further, the notice
informed J.H. that the motion for extension of time must contain a reasonable explanation for his
failure to file the brief and a showing that Appellee had not suffered material injury thereby.
         To date, J.H. has neither complied with, nor otherwise responded to, this court’s
October 7, 2014 notice. Accordingly, we dismiss the appeal, as to J.H. only, for want of
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c). As to Appellant C.H., the appeal
remains pending on this court’s docket.
Opinion delivered November 5, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         NOVEMBER 5, 2014


                                          NO. 12-14-00257-CV


                           IN THE INTEREST OF J. C. H., A CHILD


                                  Appeal from the 1st District Court
                    of San Augustine County, Texas (Tr.Ct.No. CV-13-9429)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed for want of
prosecution as to J.H. only.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution as to J.H. only; and
that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith J., and Hoyle, J.